NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
AUTHENEX, INC.,
Plaintiff-Appellant,
V.
EMC CORPORATION,
Defen,dcmt-Appellee.
2011-1264 _
Appea1 from the United States District C0urt for the
Ce11tra1 District of Ca1if0rnia in case n0. 10-CV-1251,
Seni0r Judge Mariana R. Pfae1zer.
AUTHENEX, INC.,
Plaintiff-Appellant,
V.
EMC CORPORATION,
Defendant-Appellee.
2011-1398

AUTHENEX V. EMC CORP 2
Appeal from the United States District Court for the
Central District of California in case no. 10-CV-l25l,
Senior Judge Mariana R. Pfaelzer.
Before NEWMAN, ScHALL, and DYK, Circuit Judges.
PER CUR1AM.
ORDER
Authenex, Inc. responds to this court's order directing
it to show cause why its appeal in 2011-1264 should not
be dismissed as premature.
Appeal 2011-1264 was filed after the district court
granted summary judgment of noninfringement but
before the district court entered a Hnal judgment or ruled
on pending counterclaims of noninfringement and invalid-
ity. Authenex states that the district court recently filed
a final judgment resolving all claims in the case and
Authenex filed another appeal, 2011-1398, seeking review
of the Enal judgment.
According1y,
I'r ls ORDERE1) THAT:
(1) Appeal 2011-1264 is dismissed as premature.
(2) Authenex's opening brief in 2011-1398 is due
within 30 days of the date of filing of this order.
FoR THE CoUR'r
__JUL;7_Z91_L_  _
Date J an Horbaly
Clerk
ccc Jeremy S. Pitcock, Esq.
Chris R. Ottenweller, Esq. FlLED
U.S. COURT 0F APPEALS FO'R
`|`HE FEDERAL C|RCU1T
JUL 07 2011
1AN |~l0RBALY
CLEH(